Citation Nr: 1045119	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 40 percent for service-
connected urethral stricture and chronic prostatitis prior to 
November 6, 2009, and a rating higher than 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty for training from July 1978 to 
December 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for prostatitis as new 
and material evidence had not been submitted to reopen the claim 
and continued a 40 percent evaluation for urethral stricture.  In 
September 2009 Board reopened the Veteran's application for 
service connection for prostatitis and granted the claim.  The 
claims were then remanded for further evidentiary development.  
As the requested development has been completed, no further 
action is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  In a rating decision 
in February 2010, the RO recharacterized the issue as entitlement 
to an increased rating for urethral stricture and chronic 
prostatitis to more accurately reflect the appellant's claim, and 
granted a 60 percent disability rating for his genitourinary 
condition, to include urethral stricture and chronic prostatitis, 
effective November 6, 20009.

Following the February 2010 supplemental statement of the case, 
the Veteran submitted additional evidence in support of his claim 
and waived the right to have the evidence initially considered by 
the RO.  38 C.F.R. § 20.1304(c) (2009).


FINDING OF FACT

The Veteran's service-connected urethral stricture and chronic 
prostatitis is manifested by urine leakage/incontinence requiring 
the wearing of absorbent materials which must be changed more 
than 4 times per day.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent, but no more, 
for Veteran's service-connected urethral stricture and chronic 
prostatitis effective prior to November 6, 2007 have been met.  
38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.115a, Diagnostic Codes 7518, 7527 (2009).

2.  The criteria for an evaluation higher than 60 percent for 
Veteran's service-connected urethral stricture and chronic 
prostatitis since November 6, 2007 have not been met.  38 
U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.115a, Diagnostic Codes 7518, 7527 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in May 2006; rating decisions in October 2006 and February 
2010; a statement of the case in March 2007; and supplemental 
statement of the case in February 2010.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claim herein decided, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  VA 
made all efforts to notify and to assist the appellant with 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
February 2010 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  While a VA treatment note in July 
2007, noted that the Veteran reportedly was in receipt of 
disability benefits from the Social Security Administration 
(SSA), the Board finds it is not necessary to obtain the SSA 
records here.  Indeed, it is not shown that SSA benefits were 
awarded for a genitoutary condition, and it is not otherwise 
apparent that any records from the agency are relevant to this 
appeal.  Therefore, it would appear that to remand under such 
circumstances would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The Veteran has not referred to any additional, unobtained, 
relevant, or available evidence.  VA has also obtained a medical 
examination in relation to the claim.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claim, and therefore the 
error was harmless).  

General Rating Principles

The Veteran claims entitlement to a rating higher than 40 percent 
for service-connected urethral stricture and chronic prostatitis 
prior to November 6, 2009.  The Veteran contends that he is 
entitled to a rating higher than 60 percent after November 6, 
2009.   

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14.  Notwithstanding the above, VA is required to 
provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

By way of background, in October 2002 the Board granted service 
connection for urethral stricture.  In January 2006, the Veteran 
submitted the current claim for a rating higher than 40 percent 
for urethral stricture.  In April 2006, the Veteran submitted an 
application to reopen the claim for service connection for 
prostatitis.  In September 2009, the Board reopened the claim and 
granted service connection for prostatitis.  In a rating decision 
in February 2010, the RO recharacterized the issue as entitlement 
to an increased rating for urethral stricture and chronic 
prostatitis to more accurately reflect the appellant's claim, and 
granted a 60 percent disability rating for his genitourinary 
condition effective November 6, 2009.

Although there may be two separate genitourinary diagnoses, the 
manifestations of the disabilities would be the same.  The 
Veteran's service-connected urethral stricture was  rated 40 
percent disabling under Diagnostic Code DC 7518.  Under 
Diagnostic Code 7518, stricture of the urethra is to be rated as 
voiding dysfunction.  Chronic prostatitis which is evaluated 
under Diagnostic Code 7527 provides for rating as voiding 
dysfunction or urinary tract infection, whichever is predominant.  
As the claims would examine the same symptoms, separate 
evaluations would violate the provisions of 38 C.F.R. § 4.14, 
which prohibit such pyramiding. In fact, 38 C.F.R. § 4.115a 
explains that the diseases of the genitourinary system generally 
have symptoms related to renal or voiding dysfunctions, 
infections or a combination of the above.  The regulation 
continues to direct that "where diagnostic codes refer the 
decision maker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for rating 
purposes."  

As noted above, under Diagnostic Code 7527, prostate gland 
injuries, infections, hypertrophy, postoperative residuals are to 
be rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 
7527 (2008).

Urinary tract infections requiring long-term drug therapy, one to 
two hospitalizations per year and/or requiring intermittent 
intensive management warrant a 10 percent rating.  Urinary tract 
infections where the evidence shows recurrent symptomatic 
infection requiring drainage and frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management warrant a 30 percent rating.  38 C.F.R. § 
4.115a (2009).

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  Under 
the subcategory of voiding dysfunction, continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or stress 
incontinence which requires the use of an appliance or the 
wearing of absorbent materials which must be changed two to four 
times per day warrants a 40 percent rating.  When the wearing of 
absorbent materials which must be changed more than four times 
per day is required, a 60 percent rating is warranted.  A 60 
percent rating is the maximum rating available under voiding 
dysfunction.  38 C.F.R. § 4.115a (2009).  The Board observes that 
neither the subcategory of urinary frequency, nor the subcategory 
of obstructed voiding provides for a rating in excess of the 40 
percent rating already in effect.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A February 2006 VA treatment record reflects a clinical history 
of prostatitis, interstitial cystitis, and congenital absence of 
a kidney.  The Veteran reported nocturia 7 to 8 times per night 
with sense of incomplete evacuation.  Subsequent treatment 
reports recorded complaints of dysuria, urinary hesitancy, 
burning, urgency and frequency, as well as treatment with Cipro.  
In May 2007, the Veteran stated that he changed absorbent 
materials 4 to 6 times a day.  In June 2007, the Veteran reported 
that he was incontinent and required the use of absorbent 
materials.  At the time, he was taking antibiotics.  In August 
2009, a VA clinician noted that the Veteran's prostatitis had 
required him to wear pads for years.  

On VA examination on November 6, 2009, the examiner confirmed 
that the Veteran changed absorbent pads 6 times a day.  He did 
not require appliances.  Occasional urinary tract infections were 
noted.  The Veteran had urinary leaking with overflow 
incontinence, and there was evidence of obstructive voiding.  
There was nocturia 6 to 7 times a night and 7 to 8 times during 
the day.  The Veteran reported persistent groin pain, strangury, 
and prostadynia, with exacerbations and remissions, treated with 
antibiotics.  The examiner diagnosed chronic prostatitis 
secondary to urethral stricture.  His urethral stricture was 
persistent requiring occasional use  of antibiotics.  The 
examiner noted that the Veteran should be watched carefully 
because deterioration of the service-connected disabilities, 
coupled with the fact that the Veteran only had one kidney, could 
result dialysis.  

While the VA examiner in November 2009, and the treatment 
records, show occasional urinary tract infections and treatment 
with antibiotics, as the Veteran's service-connected urethral 
stricture and chronic prostatitis was rated as 40 percent 
disabling prior to November 6, 2009, and the maximum disability 
rating under the criteria of a urinary tract infection is 30 
percent, the application of the urinary tract criteria is not 
appropriate.  Thus, the relevant criteria are the voiding 
dysfunction criteria.  As noted above, prior to November 6, 2009 
the Veteran's service-connected condition was rated as 40 percent 
disabling.  Under the voiding dysfunction criteria, a 40 percent 
disability rating will be warranted when the evidence establishes 
the wearing of absorbent materials which must be changed 2 to 4 
times per day.  A higher 60 percent disability rating is 
warranted when the evidence establishes the use of an appliance 
or the wearing of absorbent materials which must be changed more 
than 4 times per day.

Affording the Veteran the benefit of the doubt, the Board finds 
that the disability picture prior to November 2009, was 
consistent with a 60 percent disability rating.  In this regard, 
the Board notes that VA treatment records in 2006, 2007, 
contained complaints of urinary frequency, to include nocturia, 
that are consistent with the examiner's findings in November 
2009.  The Veteran reported incontinence and the need for 
absorbent materials, which as of May 2007, he was required to 
change more than 4 times a day.  The use of absorbent materials, 
along with incontinence was also noted in the VA clinical 
treatment record in June 2007.  The Veteran is competent to 
report symptoms because this requires only personal knowledge as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  In particular, prostatitis, which is rated 
according to the number of times absorbent materials must be 
changed, is the type of disorder that a lay person can provide 
competent evidence on questions of severity.  Furthermore, the 
Board finds the Veteran to be credible due to the consistency of 
his statements, and finds that his statements with respect to the 
severity of his condition are corroborated by the clinical 
evidence of record.  As the Board finds the Veteran's statements 
to be both competent and credible, it affords great probative 
value to his reported frequency of absorbent material changes.

Considering this evidence, the Board finds that the necessary 
elements for a rating increase to 60 percent prior to November 6, 
2009, have been shown.  Accordingly, the Board resolves doubt in 
the Veteran's favor and finds that the evidence supports a 60 
percent rating for his service-connected urethral stricture and 
chronic prostatitis prior to November 6, 2009.  To this extent 
only, the appeal is granted.

The Board has considered whether a higher disability rating is 
appropriate at any time during the period on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a Veteran is not granted 
the maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].  However, the 
voiding dysfunction criteria provide that the maximum benefit 
allowable is a 60 percent disability rating.  Thus, the Board has 
awarded the maximum benefit allowed by regulation.

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for a 
rating.  The threshold factor for extraschedular consideration is 
a finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for that 
service-connected disability are inadequate.  That is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  38 C.F.R. § 3.321(b)(1) (2009).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate; and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected 
urethral stricture and chronic prostatitis disability reasonably 
describe the Veteran's disability level and symptomatology.  The 
Veteran is in receipt of the highest schedular rating available.  
The medical evidence does not show that the Veteran's urethral 
stricture and chronic prostatitis condition is productive of 
total occupational impairment, and the evidence does not show 
that that the disorder causes unusual factors such as marked 
interference in employment or frequent hospitalizations beyond 
that contemplated by the rating schedule.  Therefore the Board 
finds that the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1) (2009).

Lastly, the Board has considered whether a claim for a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU) has been raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
There is no indication that the Veteran has been unable to work 
due to service-connected disabilities during the course of this 
appeal.  To the extent that his current disability on appeal 
affects his employment, such interference is addressed by the 
rating assigned herein.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
As such, a claim for a TDIU has not been raised by the record. 


ORDER

A disability rating of 60 percent for the service-connected 
urethral stricture and chronic prostatitis, effective prior to 
November 6. 2007, is granted.

A rating higher than 60 percent for the service-connected 
urethral stricture and chronic prostatitis, since November 6, 
2009, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


